Citation Nr: 0839776	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for low back 
degenerative osteoarthritis and degenerative disc disease, to 
include as secondary to service-connected mechanical back 
strain disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for mechanical back strain, moderate rotatory levoscoliosis 
with convexity towards the left at L3.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1963.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The July 2006 rating decision, in pertinent part, denied 
service connection for bilateral hearing loss and granted 
service connection for mechanical back strain and assigned an 
initial 20 percent disability rating, effective December 30, 
2005.  The April 2007 rating decision denied the veteran's 
claim of service connection for degenerative changes of the 
spine secondary to service-connected mechanical back strain 
disability.


FINDINGS OF FACT

1.  Hearing loss is not attributable to the veteran's 
military service, and sensorineural hearing loss was not 
manifested within one year of the veteran's separation from 
military service.

2.  Competent medical evidence fails to demonstrate that low 
back degenerative osteoarthritis or degenerative disc disease 
is etiologically related to, or chronically aggravated by, 
service or service-connected low back disability.

3.  The veteran's service-connected low back disability has 
been productive of complaints of pain; objectively, the 
evidence shows pain over the upper lumbar area along the 
midline and flexion to 75 degrees, with mild discomfort 
throughout all ranges of motion.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Service connection for low back degenerative 
osteoarthritis and degenerative disc disease, to include as 
secondary to service-connected low back disability, is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).

3.  The criteria for entitlement to an initial rating in 
excess of 20 percent for mechanical back strain, moderate 
rotatory levoscoliosis with convexity towards the left at L3, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As the July 2006 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
mechanical back strain, such claim is now substantiated.   As 
such, the filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 
- 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to 
add paragraph (b)(3), effective May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.

In March 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Another letter that same 
month generally informed him about the respective duties he 
and VA shared in developing the claims he had filed. 

As for the issues of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for degenerative osteoarthritis and degenerative disc 
disease, by correspondence dated in March 2006, December 
2006, February 2007, and April 2007 the veteran was informed 
of the evidence and information necessary to substantiate his 
service connection claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudications of these service connection claims.  
Pelegrini.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  The 
veteran has undergone VA examinations that have addressed the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The veteran, through his representative (in the May 2007 VA 
Form 646), contends that the VA examination provided in July 
2006 was inadequate because the examiner did not use a 
goniometer in measuring his range of motion in the lumbar 
spine per the requirements of 38 C.F.R. § 4.46.  While the 
July 2006 VA examiner did not specifically state whether or 
not he used a goniometer in measuring the range of motion, 
there is no evidence that the range of motion studies were 
inaccurate.  The examination findings show ranges of motion 
in the lumbar spine in multiple directions and note 
measurements in the spine that were less than full.  The 
veteran has not asserted that he has more limited motion than 
already reported, but rather that he should be provided 
another examination because a goniometer was not used.  The 
July 2006 examination was conducted by a medical professional 
and is found to be adequate for VA rating purposes; there is 
no clear reason shown why another examination is necessary in 
this case.

The record also contains the veteran's written statements in 
support of his appeal, as well as lay statements.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claims.

I.  Service connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis and sensorineural hearing 
loss, as an organic disease of the nervous system, may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

A.  Bilateral Hearing Loss

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With respect to hearing loss, notwithstanding the lack of any 
diagnosis or treatment in service, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The veteran asserts that he has hearing loss as a result of 
exposure to heavy weapons fire while serving in an artillery 
unit during service.  The veteran's DD 214 reveals that the 
veteran's military occupational specialty (MOS) was Heavy 
Weapons Infantryman.

A review of the veteran's service treatment records does not 
reflect complaints, diagnoses, or treatment for hearing loss.  
He did undergo audiometric testing upon induction in December 
1961 and separation in September 1963.  Prior to November 
1967, military audiometric results were reported in American 
Standards Association (ASA) units; VA used ASA units prior to 
July 1966.  However, in July 1966 VA adopted International 
Organization for Standardization (ISO) units, and the 
military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. 
§ 3.385 is based on ISO units.  The military audiograms in 
this case conducted in 1961 and 1963 must be converted from 
ASA to ISO units.  Essentially, that means adding 10 decibels 
to the reported findings in most frequencies, the exceptions 
being adding 15 decibels at 250 and 500 Hertz and 5 decibels 
at 4000 Hertz.

The December 1961 induction report showed no abnormalities 
regarding the ears.  The report, in section 71 (Audiometer) 
revealed, in pertinent part, the following pure tone 
thresholds, in decibels (as converted from American Standards 
Associates (ASA) units to International Standards 
Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
Not 
tested
15
LEFT
30
25
20
Not 
tested
15

The September 1963 service separation examination report 
indicates that the veteran's ears were clinically evaluated 
as normal, and the veteran denied having any ear trouble on 
the corresponding report of medical history.  The September 
1963 service examination report, section 71 (Audiometer) 
revealed, in pertinent part, the following pure tone 
thresholds, in decibels (as converted from American Standards 
Associates (ASA) units to International Standards 
Organization (ISO) units), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
Not 
tested
15
LEFT
25
15
15
Not 
tested
15

At a July 2006 VA examination, the veteran reported exposure 
to loud gunfire during service.  He reported as "unknown" 
the date of left and right ear hearing loss.  While the 
examiner noted that the veteran had "obvious" hearing loss, 
no opinion of etiology concerning hearing loss was provided.

Lay statements from friends and relatives of the veteran 
received in August 2006 indicated that the veteran had not 
had hearing problems until after his military service.

At an October 2006 VA audiological examination, the veteran 
indicated that he had been exposed to noise from heavy 
weaponry during service.

The examiner observed, upon review of the claim file, that 
the veteran's service separation examination noted normal 
hearing.  Audiological testing revealed bilateral hearing 
loss that met VA requirements for impaired hearing under 38 
C.F.R. § 3.385.  The examiner essentially stated that it was 
not likely that current hearing loss was related to noise 
exposure during service.  The examiner noted that his opinion 
was based on his clinical expertise as a licensed 
audiologist.  The examiner then commented as follows:

Exposure to either impulse sounds or 
continuous exposure can cause a temporary 
threshold shift.  This disappears in 16 
to 48 hours after exposure to loud noise.  
Impulse sounds may also damage the 
structure of the hair cells resulting in 
hearing loss.  If the hearing does not 
recover completely from a temporary 
threshold shift, a permanent hearing loss 
exists.  Since the damage is done when 
exposed to noise, a normal audiogram 
subsequent to the noise exposure would 
verify that the hearing had recovered 
without permanent loss.


In a November 2006 letter, the veteran's private audiologist 
indicated that the veteran had severe high frequency 
sensorineural hearing loss, bilaterally.  The audiologist 
stated, in pertinent part, as follows:

From your history of being exposed to the 
noise of machine guns and artillery while 
serving in the military during the early 
and mid 1960's, it is quite likely that 
this was the beginning of your hearing 
loss and tinnitus.  Since that time 
you've been involved in farming.  The 
type and degree of your hearing loss on 
your audiogram is consistent with noise 
induced hearing loss.

A May 2007 VA audiology record indicated that the veteran 
sought consultation concerning new hearing aids.

The evidence of record contains an opinion of etiology 
favorable to the veteran's bilateral hearing loss disability 
claim and an opinion that rejects the veteran's claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
private audiologist's opinion has less probative value than 
the October 2006 VA examiner's opinion.  The Board notes that 
the October 2006 VA examiner provided a review of the 
veteran's service medical records, and noted that the veteran 
had normal hearing on discharge from service.  Further, the 
October 2006 VA examiner provided a rationale for his 
opinion, noting, for example, that a normal audiogram 
subsequent to noise exposure would verify that the hearing 
had recovered without permanent loss.  The veteran's private 
audiologist did not note the absence of hearing loss 
complaints in the veteran's service medical records, and did 
not note the lack of any diagnosis of hearing loss until 
decades following service.

The Board also finds the VA examiner's opinion more probative 
as it is supported by the contemporaneous service treatment 
records.  There is no doubt that the veteran was exposed to 
noise during service based on his military occupational 
specialty.  However, following the rationale of the VA 
examiner, as discussed above, not only was his hearing within 
normal limits upon separation from service in 1963, but his 
hearing acuity had either remained the same of improved at 
all decibels, bilaterally, as compared to findings upon 
induction in 1961.  Therefore, despite the in-service noise 
exposure, there was no decrease in hearing acuity between 
entrance and separation.

While medical records indicate that the veteran currently has 
bilateral hearing loss, evaluation performed at the veteran's 
September 1963 service separation examination noted no 
hearing loss disability that met VA requirements for impaired 
hearing under 38 C.F.R. § 3.385.  Further, since the evidence 
of record reveals that the first medical evidence of 
bilateral hearing loss disability for VA purposes was decades 
following service, and since the most probative medical 
opinion indicates that his current hearing loss is not 
related to service, the preponderance of the evidence is 
against service connection for bilateral hearing loss 
disability.

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing hearing loss either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
The veteran and the authors of the lay statements received in 
August 2006, however, are not competent to say that the 
veteran's loss of hearing acuity experienced in service was a 
result of acoustic trauma or was of a chronic nature to which 
current disability may be attributed.  While the Board does 
not doubt the sincerity of the veteran's belief regarding his 
hearing loss, and the veteran's statements and the lay 
statements of record have been reviewed, laypersons are not 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Degenerative osteoarthritis and degenerative disc 
disease, to include as secondary to service-connected 
mechanical back strain disability.

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

In July 2006 the veteran was granted service connection (on 
the basis that his preexisting mechanical back strain was 
permanently aggravated by his military service) for 
mechanical back strain.  The veteran essentially asserts that 
the degenerative changes of his spine are related to his 
service-connected low back disability.

Medical records reveal that the veteran was diagnosed with 
degenerative disc disease of the lumbar and thoracic spine in 
July 2006, and in a June 2007 letter, the veteran's private 
physician noted that the veteran had degenerative 
osteoarthritis of the lumbar spine.

At a July 2006 VA examination, the examiner noted that the 
veteran had back problems prior to service; the examiner did 
not indicate that any degenerative changes of the spine were 
present prior to service.  In a July 2007 addendum to the 
July 2007 VA examination, the examiner stated that there was 
no specific method possible to document the timeframe of the 
onset of disc disease.

Subsequent to reviewing the veteran's claims file and 
eliciting the veteran's medical history, in December 2006 a 
VA physician stated, in pertinent part, as follows:

As far as the issue of whether or not 
[the veteran's arthritis of the back] is 
at least [as] likely [as] not due to 
service connected mechanical back strain, 
the opinion of this examiner is that the 
veteran's back arthritis is less likely 
[as] not due to service connected 
mechanical back strain nor is it 
aggravated by the service connected 
mechanical back strain.  My reason for 
this opinion [is] that he has severe 
multilevel degenerative disc disease 
without a significant traumatic event.  
Reviewing his records, he did show there 
was a history; he had abnormal X-rays 
upon entering the service.  He had an 
episode in the service of a mild back 
strain upon lifting a 5-gallon bucket of 
water, but certainly no history of a 
traumatic event that would result in 
widespread degenerative disc disease of 
this nature.  His X-rays were reviewed 
today at five views of lumbar spine, 
which again show multilevel degenerative 
disc disease of the lumbar spine.

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's low back arthritis or low back 
disc disease are causally related to his service-connected 
low back disability.  There is no opinion of record contrary 
to the December 2006 VA examiner's opinion.  Further, there 
has been no evidence indicating that the veteran's low back 
arthritis and disc disease were chronically worsened by the 
service-connected low back disability.

As for direct service connection, the initial question is 
whether low back arthritis or low back degenerative disc 
disease was noted at the time of examination for entrance 
into service.  The March 1961 pre-induction examination, as 
well as the December 1961 induction examination, did not note 
low back arthritis or low back degenerative disc disease.  As 
such, the Board finds that the presumption of soundness (as 
to low back arthritis and low back degenerative disc disease) 
attaches, and that this presumption is not rebutted by clear 
and unmistakable evidence of record.

While the veteran's December 1961 induction examination and 
accompanying X-rays noted low back disability (characterized 
as rotation scoliosis of lumbar vertebrae to the left, with 
irregularity at L5), service medical records, including the 
veteran's induction and separation examinations, reveal no 
diagnosis or findings related to degenerative changes of the 
low back.  After complaining of back pain in August 1962, the 
veteran was assessed with lumbosacral muscle and ligament 
strain; accompanying X-rays revealed only minimal scoliosis 
with convexity toward the left centered at L-3, with an 
otherwise negative examination.  A July 1963 service 
treatment record noted that while the veteran complained of 
back pain, examination revealed lordosis and left scoliosis, 
but no muscle spasm. 

In short, there are no contemporaneous treatment records or 
other documented evidence of any findings or treatment for 
low back arthritis or disc disease in service or within one 
year subsequent to service separation, and there is no 
medical opinion causally relating those disabilities to his 
military service.  As such, service connection for low back 
degenerative osteoarthritis and degenerative disc disease, to 
include as secondary to service-connected disability, is not 
warranted.

II.  Initial rating for service-connected low back disability

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

A July 2006 rating decision granted service connection for 
mechanical back strain and assigned an initial 20 percent 
disability rating, effective December 30, 2005.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for mechanical back strain 
pursuant to Diagnostic Code 5237, lumbosacral strain.  Under 
this provision, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain.

The Board notes that the diagnostic criteria pertaining to 
intervertebral disc syndrome are not for application in the 
present appeal.  As discussed earlier in this decision, 
service connection is not in effect for degenerative disc 
disease of the spine.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  Indeed, there is no showing that 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  To the contrary, upon VA examination in 
July 2006, the veteran had forward flexion to 75 degrees, and 
extension and rotation to 30 degrees, with mild discomfort 
throughout all ranges of motion.  There was also no showing 
of favorable ankylosis of the entire thoracolumbar spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The July 2006 VA 
examiner noted pain over the upper lumbar area along the 
midline, and also noted that the veteran had mild discomfort 
throughout all ranges of motion, and further observed that 
repeated range of motion exercises revealed mild weakness and 
fatigue, with no incoordination.  The veteran's complaints of 
pain and functional impairment (including the comments made 
during the December 2006 VA "file review" examination 
opinion) have been contemplated in the current rating 
assignment, and the overall evidence, as described above, 
does not reveal a disability picture most nearly 
approximating a 40 percent evaluation (i.e., forward flexion 
of the thoracolumbar spine of 30 degrees or less) even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

In conclusion, the evidence of record reveals a disability 
picture consistent with the 20 percent evaluation assigned 
throughout the rating period on appeal.  There is no basis 
for an increased rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's low back disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his low back strain.  The veteran's 
private physician did state, in June 2007, that the veteran's 
back pain would at times cause him to miss work.  The private 
physician, however, referred to degenerative changes (in 
other words, nonservice-connected disability) when providing 
that opinion.  The evidence does not reflect that the 
veteran's service-connected low back strain, alone, has 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for degenerative osteoarthritis and 
degenerative disc disease, to include as secondary to 
service-connected mechanical back strain disability, is 
denied.

An initial rating in excess of 20 percent for mechanical back 
strain, moderate rotatory levoscoliosis with convexity 
towards the left at L3 is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


